                     Case 1:21-cv-06316-AKH Document 21
                                                     20 Filed 08/13/21
                                                              08/12/21 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU
                                               Writer’s Direct Dial: (212) 416-8733

                                                                     August 12, 2021

        By ECF                                                            So ordered,
                                                                          /s/ Alvin K. Hellerstein
        The Honorable Alvin K. Hellerstein
                                                                          Alvin K. Hellerstein
        United States District Judge
                                                                          8/13/21
        United States Courthouse
        500 Pearl St.
        New York, New York 10007

                   RE:    Everest Foods, Inc. et al., v. Cuomo et al., No. 21-CV-06316 (AKH)

        Dear Judge Hellerstein:

                This Office represents Governor Andrew M. Cuomo in the above-captioned case.
        Governor Cuomo was served on July 29, 2021, and his answer deadline is therefore August 19,
        2021. ECF 17. I write to respectfully request that the August 19, 2021 deadline for responding
        to the Plaintiffs’ complaint be extended to September 30, 2021—an extension of six weeks.

                This Office first received a copy of the complaint in this action on August 10, 2021. The
        Governor expects to file a motion to dismiss for failure to state a claim. However, it will take
        time to fully research and respond to the claims asserted, which include claims of alleged
        procedural and substantive due process violations, alleged denial of equal protection, alleged
        regulatory taking, and the alleged violation of the Contracts Clause, all of which have been
        asserted by twelve different Plaintiffs. This is Governor Cuomo’s first request for an extension
        of his deadline to respond to the complaint. Plaintiff consents to this request.

                   Thank you for your time and attention to this matter.

                                                                     Respectfully submitted,

                                                                     /s/ Matthew J. Lawson

                                                                     Matthew J. Lawson
                                                                     Assistant Attorney General

        cc: Michele M. Bowman, Esq. (via ECF)



                           28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
